Exhibit 10.33

THIRD AMENDMENT TO LEASE

This THIRD AMENDMENT TO LEASE (“Third Amendment”) is made and entered into as of
the 6th day of August, 2019, by and between HCP TORREY PINES, LLC, a Delaware
limited liability company (“Lessor”), and DERMTECH, INC., a Delaware corporation
(“Lessee”).

R E C I T A L S :

A.             Lessor (as successor-in-interest to AG/Touchstone TP, LLC, a
Delaware limited liability company) and Lessee (as successor-in-interest to
DERMTECH INTERNATIONAL, a California corporation ) are parties to that certain
Standard Multi-Lessee Office Lease - Net dated January 25, 2013 (the “Original
Lease”), as amended by that certain Addendum to Lease dated January 25, 2013
(the “Addendum”), as further amended by that certain First Amendment to Standard
Rental Lease, Storage Lease and Signage Lease to Expand and Extend Term dated
January 30, 2014 (the “First Amendment”), and as further amended by that certain
Assignment, Consent to Assignment, and Second Amendment to Standard Multi-Lessee
Office Lease – Net (the “Second Amendment,” and together with the Original
Lease, Addendum and First Amendment, collectively, the “Lease”), whereby Lessor
leases to Lessee, and Lessee leased from Lessor, that certain 9,589 rentable
square feet of space commonly known as Suites 100 and 130 (collectively, the
“Existing Premises”) and located on the first (1st) floor of that certain
building located at 11099 North Torrey Pines Road, San Diego, California (the
“Building”).

B.             Lessor and Lessee desire (i) to expand the Existing Premises to
include that certain space consisting of approximately 3,595 rentable square
feet of space located on the second (2nd) floor of the Building (the “Expansion
Premises”), as delineated on Exhibit A attached hereto and made a part hereof,
and (ii) to make other modifications to the Lease, and in connection therewith,
Lessor and Lessee desire to amend the Lease as hereinafter provided.

A G R E E M E N T :

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1.             Capitalized Terms. All capitalized terms when used herein shall
have the same meaning as is given such terms in the Lease unless expressly
superseded by the terms of this Third Amendment.

2.             Modification of Premises. Effective as of the date that Lessor
delivers the Expansion Premises to Lessee (the “Expansion Commencement Date”),
Lessee shall lease from Lessor and Lessor shall lease to Lessee the Expansion
Premises. Consequently, effective upon the Expansion Commencement Date, the
Existing Premises shall be increased to include the Expansion Premises. The Term
of Lessee’s lease of the Expansion Premises shall expire conterminously with
Lessee’s lease of the Existing Premises on March 31, 2022. The period of time

 



--------------------------------------------------------------------------------

commencing on the Expansion Commencement Date and terminating on March 31, 2022,
shall be referred to herein as the “Expansion Term.” Lessor and Lessee hereby
acknowledge that such addition of the Expansion Premises to the Existing
Premises shall, effective as of the Expansion Commencement Date, increase the
size of the Premises to approximately 13,184 rentable square feet. The Existing
Premises and the Expansion Premises may hereinafter collectively be referred to
as the “Premises.”

3.             Base Rent for Expansion Premises. Commencing on the Expansion
Commencement Date and continuing throughout the Expansion Term, Lessee shall pay
to Lessor monthly installments of Base Rent, pursuant to the terms of the Lease,
for the Expansion Premises as follows (the first “Expansion Term Lease Year”
shall be the first full twelve (12) consecutive calendar months in addition to
any partial calendar month at the beginning of the Expansion Term should the
Expansion Commencement Date not fall on the first (1st) day of a calendar month,
and each following “Expansion Term Lease Year” shall be the succeeding twelve
(12) month period):

 

Expansion Term

Lease Year

    

Annualized

Base Rent

    

Monthly

Installment of

Base Rent

    

Monthly

Base Rent

per Rentable

Square Foot


   

1

     $166,089.00      $13,840.75      $3.85  

2

     $171,071.64      $14,255.97      $3.97  

3 (partial year)

     $176,203.80      $14,683.65      $4.08  

On or before the Expansion Commencement Date, Lessee shall pay to Lessor the
Base Rent payable for the Expansion Premises for the first full month of the
Expansion Term.

3.1.     Option to Extend. Section 4 of the First Amendment is hereby deleted
and of no further force or effect.

4.             Lessee’s Share of Operating Expenses for Expansion Premises.
Except as specifically set forth in this Section 4, commencing on the Expansion
Commencement Date, and continuing throughout the Expansion Term, Lessee shall
pay Lessee’s Share of Operating Expenses in connection with the Expansion
Premises in accordance with the terms of Article 4 of the Lease, provided that
with respect to the calculation of Lessee’s Share of Operating Expenses in
connection with the Expansion Premises, Lessee’s Share shall equal 3.89%.

5.             Brokers. Lessor and Lessee hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Third Amendment other than Hughes Marino (representing
Lessee) and CBRE, Inc. (representing Lessor) (collectively, the “Brokers”), and
that they know of no other real estate broker or agent who is entitled to a
commission in connection with this Third Amendment. Each party agrees to
indemnify and defend the other party against and hold the other party harmless
from any and all claims, demands, losses, liabilities, lawsuits, judgments, and
costs and expenses (including, without limitation, reasonable attorneys’ fees)
with respect to any leasing commission or

 

-2-



--------------------------------------------------------------------------------

equivalent compensation alleged to be owing on account of the indemnifying
party’s dealings with any real estate broker or agent other than the Brokers.
The terms of this Section 5 shall survive the expiration or earlier termination
of this Third Amendment.

6.             Security Deposit. Notwithstanding anything in the Lease to the
contrary, the Security Deposit held by Lessor pursuant to the Lease, as amended
hereby, shall equal Seventy-One Thousand Three Hundred Ninety-Six and No/100
Dollars ($71,396.00). Lessor and Lessee acknowledge that, in accordance with
Paragraph 5 of the Lease, Lessee has previously delivered the sum of Fifty
Thousand and 00/100 Dollars ($50,000.00) (the “Existing Security Deposit”) to
Lessor as security for the faithful performance by Lessee of the terms,
covenants and conditions of the Lease. Concurrently with Lessee’s execution of
this Third Amendment, Lessee shall deposit with Lessor an amount equal to
Twenty-One Thousand Three Hundred Ninety-Six and No/100 Dollars ($21,396.00) to
be held by Lessor as a part of the Security Deposit. To the extent that the
total amount held by Lessor at any time as security for the Lease, as hereby
amended, is less than Twenty-One Thousand Three Hundred Ninety-Six and No/100
Dollars ($21,396.00) , Tenant shall pay the difference to Landlord within ten
(10) days following Tenant’s receipt of notice thereof from Landlord.

7.             No Further Modification. Except as set forth in this Third
Amendment, all of the terms and provisions of the Lease shall apply with respect
to the Premises and shall remain unmodified and in full force and effect. In the
event of any conflict between the terms and conditions of the Lease, and the
terms and conditions of this Third Amendment, the terms and conditions of this
Third Amendment shall prevail.

IN WITNESS WHEREOF, this Third Amendment has been executed as of the day and
year first above written.

 

“LESSOR”     “LESSEE”

HCP TORREY PINES, LLC

a Delaware limited liability company

   

DERMTECH, INC.

a Delaware corporation

By: /s/ Michael Dorris                                     
                        

 

    

 

By: /s/ S. Kemper                                        
                                    

    Name: Michael Dorris                                      
                  

   

    Name: S. Kemper                                                         
                

 

    Its: Vice President                                        
                   

   

    Its: CFO                                                           
                              

 

 

-3-

 



--------------------------------------------------------------------------------

EXHIBIT A

TORREY PINES CORPORATE CENTER

OUTLINE OF EXPANSION PREMISES

 

LOGO [g790602sp74b.jpg]

 

 

EXHIBIT A

-1-

 